COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                No. 08-22-00025-CV
  IN THE INTEREST OF:
                                                 §                  Appeal from the
  I.I.,
                                                 §                383rd District Court
                                 a Child.
                                                 §              of El Paso County, Texas

                                                 §                (TC# 2009AG7241)


                                 MEMORANDUM OPINION

          Before the Court is the parties’ Joint Motion to Dismiss Appeal and Joint Motion to

Remand to Trial Court for Entry of Agreed Final Judgment filed on May 31, 2022. The parties

assert they have reached an agreement to settle their differences regarding the subject of this

appeal. By their motion, the parties ask for a dismissal of this appeal; for this Court to render

judgment effectuating the parties’ agreement; and for this court to vacate the trial court’s order

confirming arrearage dated January 21, 2022. Moreover, the parties ask that we remand the case

to the trial court for rendition of judgment in accordance with their agreement. And finally, they

ask that we order costs of the appeal be taxed against each party pursuant to their agreement.

          Texas Rule of Appellate Procedure 42.1 sets forth the actions this Court may take in

accordance with an agreement signed by the parties or their attorneys and filed with the clerk. See
TEX. R. APP. P. 42.1(a)(2). Pursuant to this rule, we may: “(A) render judgment effectuating the

parties’ agreement; (B) set aside the trial court’s judgment without regard to the merits and remand

the case to the trial court for rendition of judgment in accordance with the agreement; or (C) abate

the appeal and permit proceedings in the trial court to effectuate the agreement.” TEX. R. APP. P.

42.1(a)(2).

         We are not authorized to grant all of the relief requested by the parties. See TEX. R. APP. P.

42.1(a)(2). Accordingly, we construe the motion as requesting that we set aside the trial court’s

judgment without regard to the merits and remand the cause to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. As so construed, the motion is

granted. See TEX. R. APP. P. 42.1(a)(2). We render judgment setting aside the trial court’s order

of January 21, 2022, without regard to the merits. See TEX. R. APP. P. 42.1(a)(2)(B). We remand

the case to the trial court for rendition of judgment in accordance with the parties’ agreement.1 See

id. Each party shall bear their own costs of this appeal pursuant to their agreement.


                                                      GINA M. PALAFOX, Justice
June 3, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
  Rule 42.1(a)(2) disposes of this appeal by rendering judgment setting aside the trial court’s order without regard to
the merits, and further remands the case to the trial court for rendition of judgment in accordance with the agreement.
See TEX. R. APP. P. 42.1(a)(2). Thus, we conclude there is no need for dismissal as requested.

                                                          2